Citation Nr: 0637473	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-38 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
disability benefits in the original amount of $9,330.33.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to November 
1981.  The appellant is the veteran's legal guardian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the 
Committee on Waivers and Compromise (COW), which denied the 
appellant's waiver request.

The appeal is REMANDED to the Regional Office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In February 2004, COW denied the appellant's waiver request 
of overpayment of compensation, caused when VA was not 
notified of the veteran's January 1997 divorce until December 
2002.  The appellant asserts that the RO was on notice that 
the veteran divorced in January 1997, as evidenced by a 
February 1997 letter from the RO to the appellant, which 
confirmed receipt of the appellant's petition to allow 
attorney fees for the January 1997 divorce.  This argument 
goes to whether the overpayment was valid and/or due to sole 
administrative error on the part of VA.  

In denying the appellant's claim, COW noted that the 
appellant did not submit a financial status report.  COW 
indicated that it could not determine if recovery of the debt 
would create an undue hardship or deprive the veteran of the 
basic necessities.  In an October 2004 substantive appeal, 
the appellant indicated that he was unaware that a financial 
status report was required.  He stated that on December 1, 
2003, he was only advised that his waiver request had been 
referred to the Debt Management Committee and that no further 
action was required of him at the time.  The appellant 
further stated that had he known that a financial status 
report was critical to his waiver request, he would have 
certainly filed one.  

According to internal documents, the Committee sent the 
appellant a financial status report on October 29, 2003.  
However, there is no actual letter in the claims folder to 
that effect.  Thus, the Board finds that the appellant should 
be given an additional opportunity to provide a financial 
status report.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
submit all evidence in his possession 
that reflects he notified the RO of the 
finality of the divorce in 1997.  
Thereafter, a ruling should be made as to 
whether the overpayment of compensation 
was due solely to administrative error on 
the part of the RO.  

2.  If the overpayment of compensation is 
deemed valid, the appellant should be 
provided with VA Form 20-5655, Financial 
Status Report, to submit in support of 
the waiver request.  He should be 
requested to provide complete responses 
to each particular noted therein.

2.  Thereafter, COW should readjudicate 
the appellant's request for a waiver.  If 
a waiver is denied, the Committee should 
explain the reasons and bases for that 
decision, specifically addressing the 
principles of equity and good conscience, 
in accordance with 38 C.F.R. § 1.965(a) 
(2006).  If any benefit on appeal remains 
denied the appellant should be provided a 
supplemental statement of the case and be 
given the legally requisite opportunity 
to respond.  The claims folder should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


